— Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 17, 1974, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. The board’s finding that claimant left his employment to be eligible for a union pension and to seek employment closer to home is supported by the record. Claimant testified that he was in good health and received no medical advice to leave his employment. In our view, there is substantial evidence to sustain the board’s determination that claimant left his employment for personal noncompelling reasons which constituted a voluntary leaving of employment without good cause. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Kane, Koreman and Larkin, JJ., concur.